DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 7, the step “merge access requests for spectrum resources respectively from the first apparatus and the second apparatus into a single access request” is not clear how t to merge since the second apparatus is not requested for spectrum resources and communicates with first apparatus. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Regarding to claim 1, the step “wherein the first apparatus is capable of communicating with a second apparatus using a spectrum resource available to the second apparatus” is not related to other steps in the claim. Same rejection for claim 9 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Mitchell et al. (Pub. No. 20140274090).
- With respect to claims 1 and 8-9 , Mitchell teaches an apparatus for a wireless communication system, comprising: a processing circuitry configured to, 5receive an access request for a spectrum resource from a first apparatus managed by the apparatus (par. 39 discloses “The mobile device 402 can query the spectrum manager 310 with its location and request information about available channels and/or networks”); parse an apparatus parameter of the first apparatus to determine routing information of the access request from the first apparatus (par. 40 discloses “the spectrum manager 310 may monitor devices within its service area and/or utilizing the service provider's resources”); and provide available spectrum resource information for the first apparatus in response to 10the access request and on the basis of the routing information (e.g. par. 40 “the spectrum manager may contact mobile device 402 and make a suggestion to the mobile device based upon information from the dynamic database 308”), wherein the first apparatus is capable of communicating with a second apparatus using a spectrum resource available to the second apparatus (it inherently to understand that mobile selects available channel to communicate with other device).  
- With respect to claim 2, Mitchell teaches wherein the routing information corresponds to 15the second apparatus (e.g. mobile communicate with APs in Fig. 4).  
- With respect to claim 3, Mitchell teaches wherein the processing circuitry is further configured to transmit a reconfiguration request to the first apparatus, wherein the reconfiguration request comprises routing information or a time configuration of the access 20request (par. 41).  
- With respect to claims 4-5, Mitchell teaches wherein the processing circuitry is further configured to determine a third apparatus based on a time characteristic of the access request for the spectrum resource from the first apparatus, the specified routing information 25corresponding to the third apparatus (e.g. Fig. 5 shows when mobile moves to different place as new AP).  
- With respect to claim 6, Mitchell teaches wherein the processing circuitry is further configured to determine the specified time configuration of the access request based on a time characteristic of the access request for the spectrum resource from the apparatus 5corresponding to the routing information (par. 31, 33).  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471